DETAILED ACTION
Drawings
The formal drawings filed on 12/10/2019 are acceptable.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgement is made of applicant’s claim to the benefit of an earlier US filing date under 35 U.S.C. 371, as a divisional/continuation of application PCT/CN2019/078855, filed 03/20/2019.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/02/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107316950 A.
With regard to claim 1, CN 107316950 A discloses an OLED device, comprising a substrate 1 and a light-emitting unit 2 on the substrate 1, wherein the OLED device further comprises an encapsulation structure 4-5 on a surface of the light-emitting unit 2 distal to the substrate 1, the encapsulation structure 4-5 comprises a deoxygenation layer 4 made of an active metal (iron and copper, note paragraph 0037), used to react with oxygen, and the active metal (iron and copper) is a metal with an activity of reacting with oxygen being between those of aluminum and copper. Note figure 1 CN 107316950 A of and paragraphs 0034-0039 of US 20190207154 A1 (an English translation of CN 107316950 A)
With regard to claim 2, CN 107316950 A discloses that the encapsulation structure 4-5 further comprises a heat dissipation layer 5 on a surface of the deoxygenation layer 4 proximal to or distal to the light-emitting unit 2.  
With regard to claim 10, CN 107316950 A discloses a manufacturing method of an OLED device, comprising steps: forming a light-emitting unit 2 on a substrate 1; forming an encapsulation structure 4-5 on the light-emitting unit 2, which comprises a step of forming a deoxygenation layer 4 made of an active metal (iron and copper, note paragraph 0037) for reacting with oxygen, wherein the active metal (iron and copper) is a metal with an activity of reacting with oxygen being between those of aluminum and copper. Note figure 1 CN 107316950 A of and paragraphs 0034-0039 of US 20190207154 A1 (an English translation of CN 107316950 A)
.
Allowable Subject Matter
Claims 3-9, 11-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826